Citation Nr: 1128685	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-44 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk



INTRODUCTION

The Veteran had active service from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 RO rating decision that denied service connection for bilateral hearing loss and for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends he has bilateral hearing loss and tinnitus that are related to service.  Specifically, the Veteran alleges that he has had bilateral hearing loss and tinnitus in both ears since he experienced a concussion, which caused both of his ears to bleed, while stationed in Vietnam after an artillery round landed on his bunker.  

The Veteran's available service treatment records do not show treatment for tinnitus, and do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  His service treatment records do indicate decreased hearing acuity in both ears, although no specific defects were noted for either ear on either his induction or separation exams.  

An audiological evaluation performed at the Veteran's April 1969 induction examination showed pure tone thresholds in the Veteran's right ear of 5, 0, 5, and 5 at decibels 500, 1000, 2000, and 4000 Hertz, respectively.  Pure tone thresholds in the Veteran's left ear were 10, 0, 5, and 0 at the same frequencies.  An audiological evaluation performed at the Veteran's February 1971 separation examination showed pure tone thresholds in the Veteran's right ear of 15, 15, 15, 15, and 5 at decibels 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Pure tone thresholds in the Veteran's left ear were 25, 20, 10, 5, and 5 at the same frequencies.  

Post-service private and VA treatment records show treatment for bilateral hearing loss, as well as diagnosis of tinnitus.  

For example, in an October 2007 private audiological report, the audiologist stated that the Veteran reported a history "that was remarkable for significant military noise exposure," as well as a complaint of bilateral tinnitus that he reported to experience since the "very early 70's."  The audiologist diagnosed moderate high-frequency sensorineural hearing loss.  Significantly, the audiologist stated that "the test results are indicative of high frequency hearing loss and his experience in the U.S. Military would certainly be a contributing factor given his reported history."  The Board observes there is no indication that the audiologist reviewed the Veteran's claims file.  

In a January 2008 VA audio examination report, the examiner noted that the Veteran's VA records were available and that his claims file was provided and reviewed.  The examiner stated that the Veteran reported he first started to notice tinnitus in 1973.  

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and opined that the hearing loss was not caused by or a result of military noise exposure because "[n]ormal hearing was revealed bilaterally at pre-induction and separation."  The Board observes that the examiner did not consider in his rationale the Veteran's worsened hearing acuity shown in service, as noted above.  Likewise, the examiner did not discuss the Veteran's contention that he had hearing problems in service and hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

With respect to the Veteran's complaint of tinnitus, the examiner opined that "[d]ue to the veteran's report of onset of tinnitus and evidence in the SMR that no hearing loss was present at separation, tinnitus is not caused by or a result of military noise exposure."  The Board observes that the examiner did not consider in his etiological opinion the Veteran's contention that his tinnitus began during service, as stated on his original November 2007 claim, or that he has had tinnitus since service.  See id.  

Finally, the Board observes that in his rationale and etiological opinions, the VA examiner did not address any of the Veteran's prior private or VA audiological treatment records, to specifically include the October 2007 private audiologist report.

The Board finds, therefore, that the Veteran should be afforded another VA examination with the goal of obtaining a responsive etiological opinion (following a thorough review of the entire claims folder), that shows consideration of the diminution of the Veteran's hearing acuity in service, the Veteran's reported history of in-service exposure to military noise, as well as his other contentions of having ongoing problems with hearing loss and tinnitus since service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all medical providers who have treated him for bilateral hearing problems and/or tinnitus since his separation from service.  Specifically noted in this regard are records of any audiological evaluations that may have been performed for the purpose of obtaining hearing aids, and any additional VA treatment records.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent treatment. 

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences bilateral hearing loss disability.  If current hearing loss disability or tinnitus are identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss and/or tinnitus were incurred in service, or are the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's reported exposure to noise from an artillery piece landing on his bunker, the apparent decrease of hearing acuity between his induction and separation audiological evaluations, as well as the Veteran's report that his bilateral hearing loss and tinnitus first manifested during his period of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  The examiner should also comment on the October 2007 private audiological report. 

3.  Thereafter, readjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss and for tinnitus.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

